Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 1-3, 8-10, 14-16, 20 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Ashkar et al. (US Pub No. 2018/0239635) in view of Ahmad et al. (US Pub No. 2014/0032947).

In regard to claim 1, Ashkar et al. disclose a method, comprising: monitoring, by a power controller (item 212 of figure 2) of a parallel processor, of a common bus for one or more queues (i.e. streaming of data) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Ashkar discloses a GPU 200 includes a plurality of queues for storing multiple work-items. For example, command processor 205 includes queue 215, ACE 210A includes queues 220, ACE 210B includes queues 225, and ACE 210N includes queues 230. Queues 220, 225, and 230 are representative of any number and type of queues, with each queue including storage elements for storing a plurality of entries. The different types of queues can include graphics queues for primary rendering tasks, compute queues for supporting GPU tasks, copy queues for data transfers, and/or other types of queues.  See para 24-26, 35);

    PNG
    media_image1.png
    979
    635
    media_image1.png
    Greyscale

determining, based on the power controller monitoring the register bus, that a register write signal is addressed to a state register that is designated to be saved prior to changing a power state of the parallel processor from a first state to a second state having a lower level of energy usage (in Ashkar, when suspend/restore control unit 345 detects a suspend request, suspend/restore control unit 345 prevents new work from being generated by the work creation units (e.g., threads 315A-N, queues 320A-N). In one embodiment, suspend/restore control unit 345 generates a request for application 305 to stop sending new work to queues 320A-N.  See para 29); and writing, based at least in part on the determining, a copy of data corresponding to the state register to a local memory module of the parallel processor (in Ashkar, once suspend/restore control unit 345 has received acknowledgments from application 305 and/or queues 320A-N that the launching of new work has been suspended, then suspend/restore control unit 345 starts to store the status of queues 320A-N and execution units 350A-N. The status includes information about work-items 325A-D assigned to queue 320A, work-items 330A-B assigned to queue 320B, work-items 335A-C assigned to queue 320N, etc. In one embodiment, suspend/restore control unit 345 stores status information corresponding to the suspended state of the processor in memory 355. For example, memory 355 includes stored states 360A-B, which are representative of any number of stored states that can be stored in memory 355. In other embodiments, suspend/restore control unit 345 stores the state of the processor in other locations.  See para 29).  But Ashkar et al. do not disclose the use of register bus for register write signals.  However Ahmad et al. disclose the use of register bus for register write signals for save and restore process (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Ahmad discloses a register bus 112 may be used that is capable of streaming "register-writes" or "register-reads" to each of the memory controllers 112, rather than individually addressing each portion of the data. The register bus may also be used to stream broadcast data as register-writes to all of the memory controllers 112 and thereby restore common context data to all of the memory controllers 112. In one exemplary embodiment, the register bus may also stream read-data from the registers for saving the memory controllers' 112 context data. In other words, the context data is read from the registers in a stream for rapid context data saving.  See para 31-33).

    PNG
    media_image2.png
    910
    620
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ahamd et al. into the teachings of Ashkar et al. because each of Ahamd et al. and Ashkar et al. teach the power saving of parallel processor systems. Ahamd et al. and Ashkar et al. are both tempting to improve the save and restore processes. Further, a person of ordinary skill in the art would have been motivated to combine Ahamd et al. with Ashkar et al. because combining the prior art elements of Ahamd et al. with Ashkar et al. according to known methods would have yielded predictable results, using the techniques of Ahamd et al. would have improved Ashkar et al. in the same way, and applying the techniques of Ahamd et al. to improve Ashkar et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the life of battery and to reduce the power consumption of processors). [See MPEP 2143].
In regard to claims 2, 9, 20, Ahmad et al. disclose wherein monitoring the register bus includes the power controller monitoring the register bus for register writes broadcast on the register bus (in Ahmad, a register bus 112 may be used that is capable of streaming "register-writes" or "register-reads" to each of the memory controllers 112, rather than individually addressing each portion of the data. The register bus may also be used to stream broadcast data as register-writes to all of the memory controllers 112 and thereby restore common context data to all of the memory controllers 112. In one exemplary embodiment, the register bus may also stream read-data from the registers for saving the memory controllers' 112 context data. In other words, the context data is read from the registers in a stream for rapid context data saving.  See para 31-33).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ahamd et al. into the teachings of Ashkar et al. because each of Ahamd et al. and Ashkar et al. teach the power saving of parallel processor systems. Ahamd et al. and Ashkar et al. are both tempting to improve the save and restore processes. Further, a person of ordinary skill in the art would have been motivated to combine Ahamd et al. with Ashkar et al. because combining the prior art elements of Ahamd et al. with Ashkar et al. according to known methods would have yielded predictable results, using the techniques of Ahamd et al. would have improved Ashkar et al. in the same way, and applying the techniques of Ahamd et al. to improve Ashkar et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the life of battery and to reduce the power consumption of processors). [See MPEP 2143].
In regard to claims 3, 10, 16, Ashkar et al. disclose further: receiving, at a command processor of the parallel processor, a command from a command stream; and transmitting, based at least in part on the command, the register write signal from the command processor via the register bus (in Ashkar, the command processor 205 also includes a save/restore machine 212. In one embodiment, the save/restore machine 212 is (or effectively implements) a finite state machine which is triggered and managed by firmware and/or microcode. When operations are suspended on GPU 200, status information associated with the in-flight work-items is saved to memory by save/restore machine 212. Data associated with the in-flight work items is streamed from different units of GPU 200 to save/restore machine 212, and restore information identifying where the data came from is embedded alongside the data.  See para 24-26).
In regard to claim 8, Ashkar et al. disclose a parallel processor, comprising: a common bus communicably coupling a power controller (item 212 of figure 2) and one or more processing blocks, wherein the power controller monitors the register bus for one or more register write signals (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Ashkar discloses a GPU 200 includes a plurality of queues for storing multiple work-items. For example, command processor 205 includes queue 215, ACE 210A includes queues 220, ACE 210B includes queues 225, and ACE 210N includes queues 230. Queues 220, 225, and 230 are representative of any number and type of queues, with each queue including storage elements for storing a plurality of entries. The different types of queues can include graphics queues for primary rendering tasks, compute queues for supporting GPU tasks, copy queues for data transfers, and/or other types of queues.  See para 24-26, 35); 

    PNG
    media_image1.png
    979
    635
    media_image1.png
    Greyscale

(in Ashkar, when suspend/restore control unit 345 detects a suspend request, suspend/restore control unit 345 prevents new work from being generated by the work creation units (e.g., threads 315A-N, queues 320A-N). In one embodiment, suspend/restore control unit 345 generates a request for application 305 to stop sending new work to queues 320A-N.  See para 29); and a local memory module of the parallel processor configured to receive a copy of data corresponding to the state register (in Ashkar, once suspend/restore control unit 345 has received acknowledgments from application 305 and/or queues 320A-N that the launching of new work has been suspended, then suspend/restore control unit 345 starts to store the status of queues 320A-N and execution units 350A-N. The status includes information about work-items 325A-D assigned to queue 320A, work-items 330A-B assigned to queue 320B, work-items 335A-C assigned to queue 320N, etc. In one embodiment, suspend/restore control unit 345 stores status information corresponding to the suspended state of the processor in memory 355. For example, memory 355 includes stored states 360A-B, which are representative of any number of stored states that can be stored in memory 355. In other embodiments, suspend/restore control unit 345 stores the state of the processor in other locations.  See para 29).  But Ashkar et al. do not disclose the use of register bus for register write signals.  However Ahmad et al. disclose the use of register bus for register write signals for save and restore process (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Ahmad discloses a register bus 112 may be used that is capable of streaming "register-writes" or "register-reads" to each of the memory controllers 112, rather than individually addressing each portion of the data. The register bus may also be used to stream broadcast data as register-writes to all of the memory controllers 112 and thereby restore common context data to all of the memory controllers 112. In one exemplary embodiment, the register bus may also stream read-data from the registers for saving the memory controllers' 112 context data. In other words, the context data is read from the registers in a stream for rapid context data saving.  See para 31-33).

    PNG
    media_image2.png
    910
    620
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Ahamd et al. into the teachings of Ashkar et al. because each of Ahamd et al. and Ashkar et al. teach the power saving of parallel processor systems. Ahamd et al. and Ashkar et al. are both tempting to improve the save and restore processes. Further, a person of ordinary skill in the art would have been motivated to combine Ahamd et al. with Ashkar et al. because combining the prior art elements of Ahamd et al. with Ashkar et al. according to known methods would have yielded predictable results, using the techniques of Ahamd et al. would have improved Ashkar et al. in the same way, and applying the techniques of Ahamd et al. to improve Ashkar et al. would have yielded predictable results (e.g. there are continuing efforts to make 


In regard to claims 14, 19, Ashkar et al. disclose wherein the power controller is configured to receive a power state change signal and write state register data saved at the local memory module to an off-chip memory prior to changing the power state of the parallel processor (in Ashkar, suspend/restore control unit 345 will receive streamed data from various parts of the processor that manage work-items, and restore information will be embedded with the streamed data indicating where the work-items came from in the processor. Suspend/restore control unit 345 will save this data to memory, and this saved data will be used later if a restore operation is requested. The saved data will be used by the suspend/restore control unit 345 to redirect the saved data from memory back to the original source in response to a restore operation being launched.  See para 28-29).
In regard to claim 15, Ashkar et al. disclose an apparatus, comprising: a host processor communicably coupled to a parallel processor and an apparatus memory module; a common bus communicably coupling a power controller (item 212 of figure 2) and one or more processing blocks of the parallel processor, wherein the power controller monitors the register bus for one or more register write signals (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, Ashkar discloses a GPU 200 includes a plurality of queues for storing multiple work-items. For example, command processor 205 includes queue 215, ACE 210A includes queues 220, ACE 210B includes queues 225, and ACE 210N includes queues 230. Queues 220, 225, and 230 are representative of any number and type of queues, with each queue including storage elements for storing a plurality of entries. The different types of queues can include graphics queues for primary rendering tasks, compute queues for supporting GPU tasks, copy queues for data transfers, and/or other types of queues.  See para 24-26, 35); 

    PNG
    media_image1.png
    979
    635
    media_image1.png
    Greyscale

and further wherein the power controller determines that a register write signal is addressed to a state register that is designated to be saved prior to changing a power state of the parallel processor from a first state to a second state having a lower level of energy usage (in Ashkar, when suspend/restore control unit 345 detects a suspend request, suspend/restore control unit 345 prevents new work from being generated by the work creation units (e.g., threads 315A-N, queues 320A-N). In one embodiment, suspend/restore control unit 345 generates a request for application 305 to stop sending new work to queues 320A-N.  See para 29); and a local memory module of the parallel processor configured to receive a copy of data corresponding to the state register (in Ashkar, once suspend/restore control unit 345 has received acknowledgments from application 305 and/or queues 320A-N that the launching of new work has been suspended, then suspend/restore control unit 345 starts to store the status of queues 320A-N and execution units 350A-N. The status includes information about work-items 325A-D assigned to queue 320A, work-items 330A-B assigned to queue 320B, work-items 335A-C assigned to queue 320N, etc. In one embodiment, suspend/restore control unit 345 stores status information corresponding to the suspended state of the processor in memory 355. For example, memory 355 includes stored states 360A-B, which are representative of any number of stored states that can be stored in memory 355. In other embodiments, suspend/restore control unit 345 stores the state of the processor in other locations.  See para 29).  But Ashkar et al. do not disclose the use of register bus for register write signals.  However Ahmad et al. disclose the use of register bus for register write signals for save and restore process (as shown in Fig. 1, which is reproduced below for ease of reference and convenience, Ahmad discloses a register bus 112 may be used that is capable of streaming "register-writes" or "register-reads" to each of the memory controllers 112, rather than individually addressing each portion of the data. The register bus may also be used to stream broadcast data as register-writes to all of the memory controllers 112 and thereby restore common context data to all of the memory controllers 112. In one exemplary embodiment, the register bus may also stream read-data from the registers for saving the memory controllers' 112 context data. In other words, the context data is read from the registers in a stream for rapid context data saving.  See para 31-33).

    PNG
    media_image2.png
    910
    620
    media_image2.png
    Greyscale



Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 4-7, 11-13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 4, 11, 17 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	decoding, at the command processor, the command from the command stream; and programming the state register in a register file of a processing block (claim 4);
	wherein the command processor is configured to decode the command from the command stream and program, based at least in part on a register address of the decoded command, the state register in a register file of the one or more processing blocks (claim 11); 
	wherein the command processor is configured to decode the command from the command stream and program, based at least in part on a register address of the decoded command, the state register in a register file of the one or more processing blocks (claim 17).
Conclusion
	Claims 1-3, 8-10, 14-16, 20 are rejected.  Claims 4-7, 11-13, 17-18 are objected.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Park et al. (US Pub No. 2017/0329385) disclose an enhanced dynamic memory management with intelligent current/power consumption minization.
Jane et al. (US No. 9,390,461) disclose a graphics hardware mode controls.
Sakarda (US No. 9,213,401) disclose a zero power hibernation mode with instand on.
Zeng et al. (US Pub No. 2014/0282580) disclose a method and apparatus to save and restore system memory management unit (MMU) contexts.
Branover et al. (US No. 8,656,198) disclose a method and apparatus for memory power management.
Keppel et al. (US Pub No. 2014/0189240) disclose an apparatus and method for reduced core entry into a power state having powered down core cache.
Fields, Jr et al. (US No. 8,190,939) disclose a reducing power consumption of computing devices by forecasting computing performance needs.
Worthington et al. (US Pub No. 2012/0144144) disclose a dynamic memory allocation and delocation to create low power regions.
Sauber et al. (US Pub No. 2011/0082987) disclose a system and methods for power transitioning in an information handling system.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186
	
.